Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claims 4, 11, and 18 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what applicant intended to cover by the recitation “similar” glucose sensitivity behavior with respect to the sensor electrical property within each subspace.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mallas et al. (US20200245910A1; hereinafter known as “Mallas”). 
Regarding claim 1, Mallas teaches a system for training machine learning models used to determine whether to blank sensor devices (See Mallas [0785], and see Figure 113 part 9255 and “fusion of the SG values from different models”), the system comprising: 
memory (See Mallas [0176], memory that can direct computer) configured to store a plurality of machine learning models (See Mallas [0785], and see Figure 113 9240); and 
a processor (See Mallas [0176], processor with computer readable medium that performs various functions) configured to: 
receive training data comprising clinical data on glucose sensitivity for a sensor device that corresponds to a sensor electrical property of the sensor device (See Mallas Figure 113 and [0784],[0785], receiving data and decomposing the signal and EIS and Isig data which contain [0311] battery life also see [0293], wear time, and calibration [0784]. Battery life and wear time and calibration is equivalent to sensor electrical property which corresponds to clinical data, also see [0788], generate the training data set); 
partition the training data into a plurality of training data subsets (See Mallas [0788], generate the training data set), wherein each of the plurality of training data subsets corresponds to one of a plurality of contiguous subspaces (See Mallas [0733], data is divided into subset of elements in vector, which have threshold also see [0802], model data spilt into subset), and wherein each of the plurality of contiguous subspaces corresponds to a range of values associated with the sensor electrical property for a respective subspace (See Mallas [0733], a check available if enough data can be obtained, also see [0803], the decision rea has values that are ranges); and 
train a respective machine learning model of the plurality of machine learning models to generate an output for blanking the sensor device based on each of the plurality of training data subsets (See Mallas [0802-0806], blanking of the data may be performed to prevent unreliable signals).
Regarding claim 2, Mallas teaches the glucose sensitivity is measured by an interstitial current signal (See Mallas [0764], abnormal glucose sensitivity during dip in signal, also see [0251][0819] interstitial glucose sensing and Figure 113 raw signal 9205).
Regarding claim 3, Mallas teaches the sensor electrical property is wear time of the sensor device (See Mallas [0816], modeling algorithms include variables such as wear time also see [0823] [0293]). 
Regarding claim 4, Mallas teaches to partition the training data (See Mallas [0935-0936], partition feature values at partition boundaries), the processor is further configured to determine the plurality of contiguous subspaces such that glucose sensitivity behavior, with respect to the sensor electrical property, is similar within each subspace (See Mallas [0936], the partitions are set up such that every vector belongs to one and only one partition, glucose values obtained from multiplying the vectors, obvious to set partition vectors to desired variables).
Regarding claim 5, Mallas teaches blanking the sensor device comprises removing, ignoring, or foregoing to transmit sensor data to the sensor device (See Mallas Figure 115 and 116 also see [0760][0765][0785][0806], prevent displaying unreliable signals).
Regarding claim 6, Mallas teaches the training data is weighted (See Mallus [0928], calculating weighted calibration ratio, calibration is part of the sensor electrical property also see [0786], weighted linear least squares) according to the plurality of contiguous subspaces (See Mallas [0733], data is divided into subset of elements in vector, which have threshold also see [0802], model data spilt into subset).
Regarding claim 7, Mallas teaches wherein the processor (See Mallus [0176], processor consists of computer readable medium performing various functions) is further configured to: 
determine a plurality of models including the respective machine learning model (See Mallas Figure 121, multiple models evaluated), wherein the models are ranked from simplest to most complex (See Mallas Figure 120, description of models and key assumptions of what model is better for each criteria); 
test each model of the plurality of models from simplest to most complex based on one or more criteria (See Mallas Figure 121, shows multiple models and performance metrics, for example the decision tree model performs better overall for MARD criteria); and 
determine that the respective machine learning model is a simplest model that satisfies the one or more criteria (See Mallas Figure 121 and 122, shows multiple models and performance metrics, for example the decision tree model performs better overall for MARD criteria also see [0719][0785][0789][0801][0802]).
Regarding claim 8, Mallas teaches method of training machine learning models used to determine whether to blank sensor devices (See Mallas [0785], and see Figure 113 part 9255 and “fusion of the SG values from different models”), the method comprising: 
receiving training data comprising clinical data on glucose sensitivity for a sensor device that corresponds to a sensor electrical property of the sensor device (See Mallus Figure 113 and [0784],[0785], receiving data and decomposing the signal and EIS and Isig data which contain [0311] battery life also see [0293], wear time, and calibration [0784]. Battery life and wear time and calibration is equivalent to sensor electrical property which corresponds to clinical data, also see [0788], generate the training data set);
 partitioning the training data into a plurality of training data subsets (See Mallas [0788], generate the training data set), wherein each of the plurality of training data subsets corresponds to one of a plurality of contiguous subspaces (See Mallas [0733], data is divided into subset of elements in vector, which have threshold also see [0802], model data spilt into subset), and wherein each of the plurality of contiguous subspaces corresponds to a range of values associated with the sensor electrical property for a respective subspace (See Mallas [0733], a check available if enough data can be obtained, also see [0803], the decision rea has values that are ranges); and 
training a respective machine learning model to generate an output for blanking the sensor device based on each of the plurality of training data subsets (See Mallas [0802-0806], blanking of the data may be performed to prevent unreliable signals).
Regarding claim 9, Mallas teaches the glucose sensitivity is measured by an interstitial current signal (“Isig”)(See Mallas [0764], abnormal glucose sensitivity during dip in signal, also see [0251][0819] interstitial glucose sensing and Figure 113 raw signal 9205).
Regarding claim 10, Mallas teaches the sensor electrical property is wear time of the sensor device (See Mallas [0816], modeling algorithms include variables such as wear time also see [0823][0293]).
Regarding claim 11, Mallas teaches the plurality of contiguous subspaces such that glucose sensitivity behavior, with respect to the sensor electrical property, is similar within each subspace (See Mallas [0936], the partitions are set up such that every vector belongs to one and only one partition, glucose values obtained from multiplying the vectors, obvious to set partition vectors to desired variables).
Regarding claim 12, Mallas teaches blanking the sensor device comprises removing, ignoring, or foregoing to transmit sensor data to the sensor device (See Mallas Figure 115 and 116 also see [0760][0765][0785][0806], prevent displaying unreliable signals).
Regarding claim 13, Mallas teaches the training data is weighted (See Mallus [0928], calculating weighted calibration ratio, calibration is part of the sensor electrical property also see [0786], weighted linear least squares) according to the plurality of contiguous subspaces (See Mallas [0733], data is divided into subset of elements in vector, which have threshold also see [0802], model data spilt into subset).
Regarding claim 14, Mallas teaches the method further comprising: 
determining a plurality of models including the respective machine learning model (See Mallas Figure 121, multiple models evaluated), wherein the models are ranked from simplest to most complex (See Mallas Figure 120, description of models and key assumptions of what model is better for each criteria);
 testing each model of the plurality of models from simplest to most complex based on one or more criteria (See Mallas Figure 121, shows multiple models and performance metrics, for example the decision tree model performs better overall for MARD criteria); and 
determining that the respective machine learning model is a simplest model that satisfies the one or more criteria (See Mallas Figure 121 and 122, shows multiple models and performance metrics, for example the decision tree model performs better overall for MARD criteria also see [0719][0785][0789][0801][0802]).
Regarding claim 15, Mallas teaches a non-transitory computer-readable media (See Mallus [0985], computer readable medium) for continuous glucose monitoring comprising instructions that, when executed by one or more processors, cause operations comprising (See Mallas [0176], processor with instructions): 
receiving training data comprising clinical data on glucose sensitivity for a sensor device that corresponds to a sensor electrical property of the sensor device (See Mallus Figure 113 and [0784],[0785], receiving data and decomposing the signal and EIS and Isig data which contain [0311] battery life also see [0293], wear time, and calibration [0784]. Battery life and wear time and calibration is equivalent to sensor electrical property which corresponds to clinical data, also see [0788], generate the training data set); 
partitioning the training data into a plurality of training data subsets (See Mallas [0788], generate the training data set), wherein each of the plurality of training data subsets corresponds to one of a plurality of contiguous subspaces (See Mallas [0733], data is divided into subset of elements in vector, which have threshold also see [0802], model data spilt into subset), and wherein each of the plurality of contiguous subspaces corresponds to a range of values associated with the sensor electrical property for a respective subspace (See Mallas [0733], a check available if enough data can be obtained, also see [0803], the decision rea has values that are ranges); and 
training a respective machine learning model to generate an output for blanking the sensor device based on each of the plurality of training data subsets (See Mallas [0802-0806], blanking of the data may be performed to prevent unreliable signals). 
Regarding claim 16, Mallas teaches the glucose sensitivity is measured by an interstitial current signal (“Isig”) (See Mallas [0764], abnormal glucose sensitivity during dip in signal, also see [0251][0819] interstitial glucose sensing and Figure 113 raw signal 9205).
Regarding claim 17, Mallas teaches the sensor electrical property is wear time of the sensor device (See Mallas [0816], modeling algorithms include variables such as wear time also see [0823][0293]). 
Regarding claim 18, Mallas teaches determining the plurality of contiguous subspaces such that glucose sensitivity behavior, with respect to the sensor electrical property, is similar within each subspace (See Mallas [0936], the partitions are set up such that every vector belongs to one and only one partition, glucose values obtained from multiplying the vectors, obvious to set partition vectors to desired variables).
Regarding claim 19, Mallas teaches the training data is weighted (See Mallus [0928], calculating weighted calibration ratio, calibration is part of the sensor electrical property also see [0786], weighted linear least squares) according to the plurality of contiguous subspaces (See Mallas [0733], data is divided into subset of elements in vector, which have threshold also see [0802], model data spilt into subset).
Regarding claim 20, Mallas teaches media ((See Mallus [0176], processor consists of computer readable medium performing various functions) further comprising: 
determining a plurality of models including the respective machine learning model (See Mallas Figure 121, multiple models evaluated), wherein the models are ranked from simplest to most complex (See Mallas Figure 120, description of models and key assumptions of what model is better for each criteria);
 testing each model of the plurality of models from simplest to most complex based on one or more criteria (See Mallas Figure 121, shows multiple models and performance metrics, for example the decision tree model performs better overall for MARD criteria); and 
determining that the respective machine learning model is a simplest model that satisfies the one or more criteria ((See Mallas Figure 121 and 122, shows multiple models and performance metrics, for example the decision tree model performs better overall for MARD criteria also see [0719][0785][0789][0801][0802]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791